674 F.3d 1095 (2012)
Wanda GREENWOOD; Ladelle Hatfield; Deborah McCleese, on behalf of themselves and other similarly situated, Plaintiffs-Appellees,
v.
COMPUCREDIT CORPORATION and Columbus Bank and Trust, jointly and individually, Defendants-Appellants.
No. 09-15906.
United States Court of Appeals, Ninth Circuit.
March 27, 2012.
Jay Smith, Adrian Barnes, Laurie Adrea Traktman, Gilbert & Sackman A Law Corporation, Los Angeles, CA, Kasie M. Braswell, Steven Anthony Martino, Taylor-Martino-Zarzaur, P.C., Mobile, AL, U.W. Clemon, Esquire, Gregory H. Hawley, Christopher J. Nicholson, White Arnold & Dowd P.C., Richard R. Rosenthal, Law Offices of Richard R. Rosenthal, PC, Birmingham, AL, for Plaintiffs-Appellees.
James R. McGuire, Esquire, Morrison & Foerster LLP, San Francisco, CA, Susan L. Germaise, McGuirewoods LLP, Los Angeles, CA, David L. Hartsell, McGuirewoods LLP, Chicago, IL, Tim A. O'Brien, Brian Matsui, Deanne Maynard, Counsel, Morrison & Foerster LLP, Washington, DC, for Defendants-Appellants.
Before: ANDREW J. KLEINFELD, A. WALLACE TASHIMA, and SIDNEY R. THOMAS, Circuit Judges.

ORDER
Pursuant to the Opinion of the Supreme Court in CompuCredit Corp. v. Greenwood, 565 U.S. ___, 132 S.Ct. 665, 181 L.Ed.2d 586 (2012), the district court's decision denying Defendants' motion to compel arbitration is VACATED. The matter is REMANDED for proceedings consistent with the Supreme Court's opinion.